Citation Nr: 1013067	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post traumatic 
headaches.

3.  Entitlement to service connection for a nose/sinus 
condition (also claimed as respiratory problems and 
residuals of a broken nose).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Hartford, Connecticut Department of Veterans' Affairs (VA) 
Regional Office (RO), located in Newington, Connecticut.

The Veteran requested a video conference hearing before the 
Board, however, he subsequently cancelled the video 
conference hearing that was scheduled for January 4, 2008.

This case was previously remanded by the Board in September 
2008 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist 
the Veteran in developing evidence pertinent to his claims 
for service connection for hearing loss, post traumatic 
headaches and a nose/sinus condition.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The Board notes at the outset that this case involves a 
rebuilt claims file.

In statements presented throughout the record, the Veteran 
has maintained that his hearing loss, post traumatic 
headaches and nose/sinus condition began during his active 
service.  The Veteran reported that he sustained a 
concussion during his active service, when he was a 
passenger in a truck that was towing a missile and the truck 
tipped over.  He stated that he was hospitalized for a 
concussion due to this accident for four days at the 701st 
Hospital Wing in Wiesbaden, Germany and since this time he 
has had serious recurrent headaches.  The Veteran also noted 
having been exposed to jet engine and propeller noises 
during his active service and that he currently wore hearing 
aids.  He stated that he also flew quite a bit.  The Veteran 
reported that he had broken his upper nose during active 
service in a fall out drill, at which time the steep pot on 
his helmet liner slid forward and hit the bridge of his 
nose.  He stated that if his medical record was burned, the 
VA should see the 701st logbook for the missile wing during 
the winter of 1955.  

The Veteran reported in his VA Form 21-526, formal claim for 
service connection, that he had received treatment for 
hearing loss from 1983 to the present at the VA hospital in 
West Haven and that he received treatment for his nose/sinus 
condition and headaches from 1946 to 2005 at the 701st 
Hospital Wing in Wiesbaden, Germany, at the VA and at a 
private facility.  It appears that no attempt has been made 
to obtain the identified records of treatment from the VA.  

With respect to the Veteran's statements that he received 
treatment for hearing loss from1983 to the present at the VA 
Hospital in West Haven and that he received treatment for 
his nose/sinus condition and headaches from 1946 to 2005 at 
the VA, amongst other treatment facilities, the Board finds 
that VA medical records from the VAMC in West Haven, 
Connecticut should be obtained for the dates alleged by the 
Veteran as being treated at the VA.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

The Veteran's service treatment records are not available.  
After a complete search at the National Personnel Records 
Center (NPRC), the NPRC reported, in November 2005, that the 
record is fire-related and there are no service treatment 
records or Surgeon General Officer's reports.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and 
should assist him in obtaining sufficient evidence from 
alternative sources."  Washington v. Nicholson, 19 Vet. App. 
362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  

In September 2008, the Board remanded the case for the RO to 
make reasonable efforts to obtain relevant service medical 
records and/or reconstruct the service medical records 
pursuant to VA's duty to assist under 38 U.S.C.A. § 5103A.  

In November 2008, pursuant to a request for all service 
medical and personnel records, including medical records 
from the 701st Hospital Wing in Wiesbaden, Germany, as 
identified by the Veteran, the NPRC mailed all service 
personnel documents available which consisted of the 
Veteran's DD form 214.  At this time, the NPRC also 
reported, with respect to the request for service medical 
records and treatment records from the 701st Hospital Wing, 
that if an Air Force Group, Squad or Wing, they need an 
allegation with respect the injury or illness for which the 
Veteran was treated.  

By a May 2009 letter, the United States Air Force Personnel 
Center reported that they did not maintain the Veteran's 
service medical records.  

The Veteran's DD form 214 reflects that he served with the 
United States Air Force from February 1953 to January 1957 
and his last duty assignment and major command was the 701st 
TAC Missile Wing (USAFE).  His military occupational 
specialty (MOS) was that of a vehicle operator.  The Veteran 
received a National Defense Service Medal and Good Conduct 
Medal.  He had approximately two years of foreign service.  

Where, as here, the service medical records are unavailable 
for consideration, through no fault of the veteran, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)

In this case, as the Veteran alleged treatment for a 
concussion and an injury to the nose during his active 
service and indicated he was treated for such during the 
winter of 1955, his DD form 214 indicating he was assigned 
to the 701st TAC Missile Wing (USAFE) and the November 2008 
response from the NPRC stating that with respect to the 
request for service medical records and treatment records 
from the 701st Hospital Wing, an allegation of the injury or 
illness for which the Veteran was treated was needed, the 
Board finds that additional development with respect to the 
Veteran's treatment in service is necessary.  In particular, 
a request to the NPRC should be made for any information 
regarding treatment in service at the 701st Hospital Wing 
specifically for a concussion or an injury to the nose and 
any information regarding treatment specifically for a 
concussion or an injury to the nose while the Veteran was 
assigned to the 701st TAC Missile Wing (USAFE) during the 
winter of 1955.  Efforts must be made to obtain such records 
and rebuild the file pursuant to 38 C.F.R. §3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent medical records 
adequately identified by the Veteran, to 
include all VA medical records from the 
West Haven, Connecticut VAMC from for the 
dates of alleged treatment for hearing 
loss, from 1983 to the present, and from 
for the alleged dates of treatment at the 
VAMC for the Veteran's nose/sinus 
condition and headaches.  The RO/AMC 
should document whether or not these 
documents were available.  

2.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request a search for:  (1) any and all 
information regarding treatment in service 
at the 701st Hospital Wing for a 
concussion or an injury to the nose during 
the Veteran's active service and (2) any 
and all information regarding treatment 
for a concussion or an injury to the nose 
while the Veteran was assigned to the 
701st TAC Missile Wing (USAFE) during the 
winter of 1955 (as indicated by the 
Veteran), if available.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


